Opinion pee Curiam on rehearing. The petition for rehearing challenges tivo statements made by this court in its opinion filed December 10,1S95, to wit : “There is no contention that appellant rang a bell or sounded a whistle at the crossing ” and “ that there was but little contention but that appellant was running its train at a rate of speed of about thirty-five miles an hour.” These statements were made by this court upon reading the appellant’s brief in chief and its reply, neither of which contested those points, although appellee’s attorneys contended for the two propositions in their brief. The petition now argues these questions for the first time, and also re-argues the question of contributory negligence of the appellee. "We have re-examined the evidence on all these questions, and have again arrived at the conclusion that the evidence supports the verdict. It is not a bar to recovery in all cases that a person approaching a railroad crossing fails to stop and look out for an approaching train. It is a question of fact for a jury under all the evidence, and circumstances in evidence, whether a person is guilty of negligence in not doing so. In this case, the appellee did look out, at a distance from the crossing variously estimated by appellee and other witnesses from fifteen to forty to fifty feet and less. The appellee was so shocked by the collision that he can remember nothing after he looked out of the milk wagon. The witness Mary Higginson says appellee, “ at the time he was looking out of the door, the horse’s head, with reference to the first track, was about ten feet away,” and “may be not quite ten.” The witness Rena Clepp says “ the wagon stopped there and the boy stretched his head out of the wagon and looked down the track. He looked east,” and that the wagon was “ about three feet from the track.” On the appellee’s cross-examination he stated he was about the middle of the Clifton avenue street or block, may be a little less, from the railroad track; but he also says that he was within fifteen feet. The jury had the appellee’s evidence and that of the two ladies before it, and may have thought on account of the boy’s agitation at what took place so soon afterward, he could not tell exactly where he was. Evidently he looked and tried to discover if any car was coming, and failed to see it. Whether he should have stopped the team, or Bell should, and gotten out of the wagon and walked close and looked for the train, was all a question of fact, with the other evidence, to be considered by the jury. As to the speed of the train and the ringing of the bell, it was also a question for the jury. These alleged facts were contested, and while the evidence was not conclusive against appellant, it was a question for the jury, and we do not think it was against the verdict, so that it should be set aside. • There was another allegation that the train was running at an unreasonably rapid rate of speed and that the appellant failed to maintain a gate or flagman at Clifton Park avenue crossing. Ho doubt it was running at a rate of speed of twenty-three to thirty miles per hour. Without entering into any extended discussion, we feel compelled to adhere to our former ruling, and deny the rehearing.